CONFIDENTIAL


APOLLO GLOBAL MANAGEMENT, INC.
2019 OMNIBUS EQUITY INCENTIVE PLAN FOR ESTATE PLANNING VEHICLES
FORM OF RESTRICTED SHARE AWARD GRANT NOTICE
Apollo Global Management, Inc., a Delaware corporation (the “Company” or “AGM”),
pursuant to its 2019 Omnibus Equity Incentive Plan for Estate Planning Vehicles
(the “Plan”), hereby grants to the Estate Planning Vehicle (the “Participant”)
designated by the individual Eligible Recipient listed below, the number of
Class A Shares of the Company (“Shares”) set forth below (the “Restricted
Shares”). This Award of Restricted Shares is subject to all of the terms and
conditions set forth in this Restricted Share Award Grant Notice (“Grant
Notice”), the Amended and Restated Limited Partnership Agreement of [ ] (the
“Advisors LPA”), the Participant’s (or associated Eligible Recipient’s) Award
Letter (as defined in the Advisors LPA), including, without limitation, the
Annexes attached thereto, which includes the Restricted Share Award Agreement
(as the same may be amended, modified or supplemented from time to time in
accordance with the terms of the Award Letter, the “Restricted Share Award
Agreement”) (including, without limitation, the restrictions on the Shares set
forth in the Award Letter and the Restricted Share Award Agreement) and the
Plan, all of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Share Award Agreement.
Eligible Recipient (individual):
[ ]
Participant (Estate Planning Vehicle):
[ ]
Date of Grant:
[ ]
Total Number of Restricted Shares:
[ ] Shares
Purchase Price per Share:
$[ ]
Total Purchase Price:
$[ ]
Vesting Commencement Date:
[[February 15] OR [May 15] OR [August 15] OR [November 15]], 20[ ]
Vesting Schedule:
Subject to the terms of the Restricted Share Award Agreement, one third (1/3) of
the Restricted Shares will vest on each of the first three anniversaries of the
Vesting Commencement Date. See also Exhibit A to the Restricted Share Award
Agreement, including with regard to additional vesting as a result of the
Participant’s death, Disability[, or termination other than by reason of a Bad
Act (as such term is defined in the Award Letter) or a Designated Act (as
defined in the Restricted Share Award Agreement)].

By signing below, the Participant and Eligible Recipient agree to be bound by
the terms and conditions of the Plan, the Restricted Share Award Agreement and
this Grant Notice, and the Eligible Recipient agrees to file timely a Section
83(b) election with respect to the Participant’s grant of the Restricted Shares
substantially in the form attached hereto as Notice Annex A. The Participant has
reviewed the Award Letter, the Advisors LPA, the Restricted Share Award
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Share
Award Agreement, the Plan, the Award Letter and the Advisors LPA. If this Grant
Notice is not executed and returned to the Company on or before [ ], and such
failure continues for five business days after notice thereof, this Award will
be null and void ab initio and the Participant will have no rights with respect
to it and will forfeit any amounts that would have been distributed to the
Participant under the Award Letter and the Advisors LPA to fund the purchase of
Shares contemplated hereunder. No amendment or modification of this Grant Notice
shall be valid unless it shall be in writing and signed by all parties hereto.
APOLLO GLOBAL MANAGEMENT, INC.
PARTICIPANT
By:    
By:    
Print Name:
Print Name:
Title:
Title:
Address: 9 West 57th Street
New York, NY 10019
ELIGIBLE RECIPIENT: ______________________________________




Notice Annex A
SECTION 83(b) TAX ELECTION
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treasury Regulation Section 1.83‑2.
(1)    The individual who performed the services is:
Name of Eligible Recipient:    ____________________________________________
Address:    ____________________________________________
    ____________________________________________
Taxpayer ID No. of Eligible Recipient:    ___________________________________
(2)    The property with respect to which the election is being made is
[________] Class A Shares of Apollo Global Management, Inc. (the “Company”).
(3)    The property was transferred on [___________, 20____] (Date of Grant).
(4)    The taxable year for which the election is being made is the calendar
year [________].
(5)    Subject to the above-named individual’s continuous service with the
Company or its Affiliates, one third (1/3) of the shares will vest on each of
the first three anniversaries of the vesting commencement date. In addition,
upon such individual’s termination of employment or service (i) due to death or
(ii) by the Company and its Affiliates by reason of disability (as defined in
the Restricted Share Award Agreement), the Participant shall also vest in 50% of
the unvested Restricted Shares that remain subject to the Award as of such
termination date.
(6)    The fair market value at the time of transfer (determined without regard
to any restriction other than a restriction which by its terms will never lapse)
is $______ per share.
(7)    The Participant paid $______ per share for the property described above.
(8)    A copy of this statement was furnished to the entity for which the
above-named individual rendered the services underlying the transfer of
property.
(9)    This statement is executed on the ______ day of ____________, 20 _____.
By:    _________________________________________, Eligible Recipient

--------------------------------------------------------------------------------

(1)
THE ABOVE-NAMED INDIVIDUAL MUST FILE THIS COMPLETED FORM WITH THE INTERNAL
REVENUE SERVICE CENTER WITH WHICH SUCH INDIVIDUAL FILES HIS/HER U.S. FEDERAL
INCOME TAX RETURNS WITHIN 30 DAYS OF THE TRANSFER OF THE ABOVE-DESCRIBED
PROPERTY.

(2)
SUCH INDIVIDUAL MUST ALSO FILE A COPY OF THIS COMPLETED FORM WITH THE SECRETARY
OF THE COMPANY.

--------------------------------------------------------------------------------




FORM OF RESTRICTED SHARE AWARD AGREEMENT
UNDER THE APOLLO GLOBAL MANAGEMENT, INC.
2019 OMNIBUS EQUITY INCENTIVE PLAN
This Award Agreement (this “Restricted Share Award Agreement”), dated as of the
date (the “Date of Grant”) set forth on of the Grant Notice associated with this
Restricted Share Award Agreement (the “Grant Notice”), is made by and between
Apollo Global Management, Inc., a Delaware corporation (the “Company”), [ ]
(“Advisors”) and the Estate Planning Vehicle named in the Grant Notice (the
“Participant”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Apollo Global Management, Inc. 2019 Omnibus Equity
Incentive Plan, as the same may be amended, modified or supplemented from time
to time (the “Plan”). Where the context permits, references to the Company shall
include any successor to the Company. If the Grant Notice is not executed and
returned to the Company in accordance with its terms, this Award will be null
and void ab initio and the Participant and Eligible Recipient (named in the
Grant Notice) will have no rights hereunder and will forfeit any amounts that
would have been distributed to the Participant under [ ], as the same may be
amended, modified or supplemented from time to time (the “Advisors LPA”) and the
Participant’s (or Eligible Recipient’s) Award Letter (as defined in the Advisors
LPA) to fund the purchase of Shares contemplated under the Grant Notice.
1.Grant of Restricted Shares. The Company hereby grants to the Participant that
number of restricted Shares (the “Restricted Shares”) set forth in the Grant
Notice, subject to all of the terms and conditions of this Restricted Share
Award Agreement, the Plan and the Award Letter.
2.Purchase Price. The purchase price per Share of the Restricted Shares is set
forth on the Grant Notice.
3.Book Entry; Certificates. At the sole discretion of the Administrator, the
Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Restricted Share Award Agreement, and
following vesting the Company shall cause certificates representing the Shares
to be issued; or (ii) certificate form pursuant to the terms of Section 6.
Physical possession or custody of any Share certificates that are issued shall
be retained by the Company until such time as the Restricted Shares vest. The
Participant and Eligible Recipient may be required to execute and deliver to the
Company a customary stock power with respect to the Shares and to deliver to the
Company any representations or other documents or assurances required pursuant
to Section 14.
4.Lapse of Restrictions.
(a)    Subject to Section 4(b), the Restricted Shares shall become vested
hereunder in accordance with the vesting schedule set forth on Exhibit A hereto
(the period during which the Restricted Shares are subject to forfeiture, the
“Restricted Period”).
(b)    Except as otherwise provided under the terms of the Plan, or in the
vesting schedule set forth on Exhibit A hereto, if the employment or service of
the Eligible Recipient terminates for any reason, such that the Eligible
Recipient has experienced a “separation from service” (as such term is defined
in Treasury Regulation §1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder) (a “Termination”), then all rights
of the Participant with respect to Restricted Shares that have not vested shall
be immediately repurchased by the Company or its designee for a price per Share
equal to the Purchase Price (the aggregate amount to be paid to be referred to
as the “Purchase Consideration”). Following such repurchase, neither the
Participant or Eligible Recipient, nor any of its, his or her respective
successors, heirs, assigns or personal representatives, shall thereafter have
any further rights or interests in such Restricted Shares. The Purchase
Consideration will not be paid to the Participant or Eligible Recipient, but
rather, the Company or its designee, as agent for the Participant, will pay
directly to Advisors the Purchase Consideration. The Participant will be deemed
to have made a capital contribution to Advisors in an amount equal to the
Purchase Consideration, but such Participant (and the Eligible Recipient) shall
forfeit any right to receive any dividends or distributions with respect to such
increased capital. The proceeds of such capital contribution shall be
distributed to APH (as defined in the Advisors LPA), and the Participant and
Eligible Recipient shall have no rights or claim with respect to such capital
contribution; provided that the Participant’s capital account shall be adjusted
to reflect the contribution made (including on the Participant’s behalf) by such
Participant to Advisors. Each of Advisors and APH shall be third party
beneficiaries with respect to this provision with the right to enforce their
rights hereunder. Employment or service by the Eligible Recipient for only a
portion of a vesting period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon a Termination.
(c)    Subject to the terms of this Restricted Share Award Agreement, the
Restricted Shares may not, directly or indirectly, be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered during
the Restricted Period. The transfer restrictions contained in the preceding
sentence shall not apply to (i) transfers to the Company, or (ii) transfers of
vested Shares granted under this Award by will or the laws of descent and
distribution, or (iii) if approved by the Administrator in its sole discretion,
transfers of Restricted Shares in accordance with the requirements of
Instruction A.1.(a)(5) of Form S-8 under the Securities Act or other applicable
law. The approval contemplated by clause (iii) of the immediately preceding
sentence shall not be unreasonably withheld by the Administrator with respect to
a transfer of Shares by the Participant to a Related Party (as defined in the
Advisors LPA) (which transfer may occur only with the prior written approval of
the Administrator), it being understood that the Related Party shall be required
to agree to be bound by the transfer restrictions contained in the Plan, the
Advisors LPA, the Award Letter and this Restricted Share Award Agreement that
apply to the Participant or Eligible Recipient. The Restricted Shares shall be
subject to repurchase as described in Section 4(b) until the lapse of the
Restricted Period (as defined above).
5.Rights as a Shareholder; Dividends.
(a)    The Participant shall be the record owner of the Restricted Shares until
the Shares are sold or otherwise disposed of, and shall be entitled to all of
the rights of a shareholder of the Company, including the right to vote such
Shares and receive dividends paid with respect to such Shares. Notwithstanding
the foregoing, any non-cash dividends or distributions shall be subject to the
same restrictions on transferability and encumbrance as the Restricted Shares
with respect to which they were paid. The Participant hereby grants to the
Eligible Recipient an exclusive and irrevocable proxy to exercise all rights of
the Participant to vote on or consent to any matter in its capacity as a
shareholder of the Company and the Company will not be required to accept
instructions regarding any such vote or consent on behalf of the Participant
from any other person.
(b)    If the Participant forfeits any rights it has under this Restricted Share
Award Agreement in accordance with Section 4, the Participant and Eligible
Recipient shall, on the date of such forfeiture, no longer have any rights as a
shareholder with respect to any such forfeited Restricted Shares and shall no
longer be entitled to vote or receive dividends or other distributions on such
Shares.
6.    Legend on Certificates. The Participant agrees that any certificate issued
for Restricted Shares (or, if applicable, any book entry statement issued for
Restricted Shares) prior to the end of the Restricted Period shall bear the
following legend (in addition to any other legend or legends required under
applicable securities laws, which legend or legends shall not be limited to the
Restricted Period), subject to updating or modification by the Company from time
to time:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”) AS SET FORTH IN THE
APOLLO GLOBAL MANAGEMENT, INC. 2019 OMNIBUS EQUITY INCENTIVE PLAN FOR ESTATE
PLANNING VEHICLES AND A RESTRICTED SHARE AWARD AGREEMENT ENTERED INTO BETWEEN
THE REGISTERED OWNER AND APOLLO GLOBAL MANAGEMENT, INC., COPIES OF WHICH ARE ON
FILE WITH THE SECRETARY OF THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES
IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT
EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH
PLAN AND AGREEMENT.
7.    Restricted Share Award Agreement Subject to Plan. This Restricted Share
Award Agreement is made pursuant to all of the provisions of the Plan, the
Advisors LPA and the Award Letter, all of which are incorporated herein by this
reference, and is intended, and shall be interpreted in a manner, to comply
therewith. If the Plan is amended in a manner that conflicts with this
Restricted Share Award Agreement, the terms of this Restricted Share Award
Agreement shall control with respect to such conflicting provision, it being
understood that the application of a specific provision of the Plan that is not
directly addressed in this Restricted Share Award Agreement shall not be deemed
to conflict with this Restricted Share Award Agreement unless such application
in fact conflicts with a specific provision of this Restricted Share Award
Agreement.
8.    No Rights to Continuation of Employment or Service. Nothing in the Plan,
the Advisors LPA, the Award Letter or this Restricted Share Award Agreement
shall confer upon the Eligible Recipient any right to continue in the employ or
service of the Company or any Subsidiary or Affiliate thereof or shall interfere
with or restrict the right of the Company (or a Subsidiary or Affiliate or its
shareholders, as the case may be) to terminate the Eligible Recipient’s
employment or service at any time for any reason whatsoever, with or without
Cause (subject to compliance with all terms and conditions required in
connection therewith). The Plan and this Restricted Share Award Agreement shall
not (a) form any part of any contract of employment or contract for services
between the Company or any past or present Subsidiary or Affiliate thereof and
any directors, officers or employees of those companies, (b) confer any legal or
equitable rights (other than those constituting the Awards themselves) against
the Company or any past or present Subsidiary or Affiliate thereof, directly or
indirectly, or (c) give rise to any cause of action in law or in equity against
the Company or any past or present Subsidiary or Affiliate thereof.
9.    Restrictive Covenants. The Participant and Eligible Recipient agree that
the Restrictive Covenants (as defined in the Advisors LPA) are incorporated
herein by reference as if contained herein. The Participant acknowledges that
the Company would not have granted this award had the Participant and Eligible
Recipient not agreed to be bound by such Restrictive Covenants, and the
Participant understands, acknowledges and agrees that the Restrictive Covenants
apply to the Participant and Eligible Recipient for the periods provided
therein.
10.    Taxes.
(a)    Withholding. The Participant (or, to the extent the Participant so agrees
with the Eligible Recipient, the Eligible Recipient) is responsible for all
taxes and any tax-related penalties the Participant or Eligible Recipient incurs
in connection with the Award. The Company or its Subsidiaries or Affiliates
shall be entitled to require a cash payment by or on behalf of the Participant
or Eligible Recipient and/or to deduct, from other compensation payable to the
Participant or Eligible Recipient, any sums required by U.S. federal, state or
local law (or by any tax authority outside the United States) to be withheld or
accounted for by the Company or its Subsidiaries or Affiliates with respect to
any Restricted Share. The Company in its discretion may require any other
available method to satisfy any withholding or tax obligations of the Company or
its Subsidiaries or Affiliates with respect to the Shares at the minimum
applicable rates.
(b)    Section 83(b) Election. The Participant and Eligible Recipient
acknowledge that the Company has not advised the Participant regarding the
Participant’s income, gift or other tax liability in connection with the grant
or vesting of the Restricted Shares or with an election under Section 83(b) of
the Code with respect to the grant of the Restricted Shares. The Participant has
reviewed with the Participant’s own tax advisors the federal, state, local and
non-U.S. tax consequences of the transactions contemplated by this Restricted
Share Award Agreement. The Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
The Participant understands that the Participant and/or the Eligible Recipient
(and not the Company) shall be responsible for the Participant’s and Eligible
Recipient’s own tax liability that may arise as a result of the transactions
contemplated by this Restricted Share Award Agreement. As a condition to the
effectiveness of this Award, the Eligible Recipient is required to file timely
an election under Section 83(b) of the Code with respect to the grant of the
Restricted Shares. A form of Section 83(b) election is provided for this purpose
as Notice Annex A to the Grant Notice.
(c)    Section 409A Compliance. This Award is intended to be exempt from, or
comply with, Section 409A, and to be interpreted in a manner consistent
therewith. Notwithstanding anything to the contrary contained in this Restricted
Share Award Agreement, to the extent that the Administrator determines that the
Plan or a Restricted Share is subject to Section 409A and fails to comply with
the requirements of Section 409A, the Administrator reserves the right (without
any obligation to do so or to indemnify the Participant for failure to do so),
without the consent of the Participant or Eligible Recipient, to amend or
terminate the Plan and Restricted Share Award Agreement and/or to amend,
restructure, terminate or replace the Restricted Share in order to cause the
Restricted Share to either not be subject to Section 409A or to comply with the
applicable provisions of such section. To the extent necessary to avoid the
imposition of tax or penalty under Section 409A, any payment by the Company or
any Subsidiary or Affiliate to the Participant or Eligible Recipient (if the
Eligible Recipient is then a “specified employee” as defined in Code Section
409A(a)(2)(B)(i) and Treasury Regulation §1.409A-1(i)(1)) of “deferred
compensation,” whether pursuant to the Plan or otherwise, arising solely due to
a “separation from service” (and not by reason of the lapse of a “substantial
risk of forfeiture”), as such terms are used in Section 409A, shall be delayed
(to the extent otherwise payable prior to such date) and paid on the first day
following the six-month period beginning on the date of the Eligible Recipient’s
separation from service under Section 409A (or, if earlier, upon the Eligible
Recipient’s death). Each payment or installment due under this Restricted Share
Award Agreement is intended to constitute a “separate payment” for purposes of
Section 409A. In no event shall the Company or any Subsidiary or Affiliate (or
any agent thereof) have any liability to the Participant, Eligible Recipient or
any other Person due to the failure of the Award to satisfy the requirements of
Section 409A.
11.    Governing Law; Arbitration; Waiver of Jury Trial.
(a)    This Restricted Share Award Agreement shall be governed by, interpreted
under and construed and enforced in accordance with, the laws of the State of
Delaware (without regard to any conflicts of laws principles thereof that would
give effect to the laws of another jurisdiction).
(b)    Subject to Section 11(c), any dispute, controversy, suit, action or
proceeding arising out of or relating to this Award or any other Award will,
notwithstanding anything to the contrary contained in Section 14(e) of the Plan,
be settled exclusively by arbitration, conducted before a single arbitrator in
New York County, New York (applying Delaware law) in accordance with, and
pursuant to, the Employment Arbitration Rules and Procedures of JAMS (“JAMS”).
The decision of the arbitrator will be final and binding upon the parties
hereto. Any arbitral award may be entered as a judgment or order in any court of
competent jurisdiction. The Company, the Participant and (to the extent
applicable) the Eligible Recipient may commence litigation in court to obtain
injunctive relief in aid of arbitration, to compel arbitration, or to confirm or
vacate an award, to the extent authorized by the U.S. Federal Arbitration Act or
the New York Arbitration Act. The Company and the Participant will share the
JAMS administrative fees, the arbitrator’s fee and expenses. Each party shall be
responsible for such party’s attorneys’ fees. IF THIS AGREEMENT TO ARBITRATE IS
HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTICIPANT, THE ELIGIBLE RECIPIENT AND THE
COMPANY WAIVE AND COVENANT THAT THE PARTICIPANT, THE ELIGIBLE RECIPIENT AND THE
COMPANY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH AN AWARD UNDER THE PLAN OR ANY MATTERS CONTEMPLATED THEREBY,
WHETHER NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND AGREE THAT ANY OF THE COMPANY OR ANY OF ITS AFFILIATES OR THE
PARTICIPANT OR ELIGIBLE RECIPIENT MAY FILE A COPY OF THIS PARAGRAPH WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT
AMONG THE COMPANY AND ITS AFFILIATES, ON THE ONE HAND, AND THE PARTICIPANT AND
ELIGIBLE RECIPIENT, ON THE OTHER HAND, IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH PARTIES ARISING OUT OF OR
RELATING TO THIS AWARD AGREEMENT OR ANOTHER AWARD UNDER THE PLAN AND THAT ANY
PROCEEDING PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
(c)    Nothing in this Section 11(c) will prevent the Company or the Participant
from applying to a court for preliminary or interim relief or permanent
injunction in a judicial proceeding (e.g., injunction or restraining order), in
addition to and not in lieu of any other remedy to which it may be entitled at
law or in equity, if such relief from a court is necessary to preserve the
status quo pending resolution or to prevent serious and irreparable injury in
connection with any breach or anticipated breach of any Restrictive Covenants;
provided, that all parties explicitly waive all rights to seek preliminary,
interim, injunctive or other relief in a judicial proceeding and all parties
submit to the exclusive jurisdiction of the forum described in Section 11(b) for
any dispute or claim concerning continuing entitlement to dividends or other
payments, even if such dispute or claim involves or relates to any Restrictive
Covenants. For the purposes of this Section 11(c), each party hereto consents to
the exclusive jurisdiction and venue of the courts of the state and federal
courts within the County of New York in the State of New York.
12.    Restricted Share Award Agreement Binding on Successors. The terms of this
Restricted Share Award Agreement shall be binding upon the Participant and upon
the Participant’s heirs, executors, administrators, personal representatives,
transferees, assignees and successors in interest and upon the Company, its
Affiliates and its and their successors and assignees, subject to the terms of
the Plan.
13.    No Assignment. Subject to the second sentence of Section 4(c), neither
this Restricted Share Award Agreement nor any rights granted herein shall be
assignable by the Participant other than (with respect to any rights that
survive the Participant’s death) by will or the laws of descent and
distribution. No purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any Restricted
Shares or Restricted Shares by any holder thereof in violation of the provisions
of this Restricted Share Award Agreement or the Plan will be valid, and the
Company will not transfer any of said Restricted Shares or Restricted Shares on
its books nor will any Restricted Shares be entitled to vote, nor will any
dividends or distributions be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions. The Company may meet
any of its obligations with respect to the Award by causing such obligation to
be satisfied by one or more of its Subsidiaries or Affiliates.
14.    Compliance with Law; Necessary Acts. The Participant and Eligible
Recipient hereby agree to perform all acts, and to execute and deliver any
documents, that may be reasonably necessary to carry out the provisions of this
Restricted Share Award Agreement, including but not limited to all acts and
documents related to compliance with securities, tax and other applicable laws
and regulations. The Company shall not be obligated to transfer any Shares to
the Participant free of a restrictive legend or notation if such transfer, in
the reasonable view of the Administrator, could violate the Securities Act or
any other applicable law.
15.    Severability. Should any provision of this Restricted Share Award
Agreement be held by a court of competent jurisdiction to be unenforceable, or
enforceable only if modified, such holding shall not affect the validity of the
remainder of this Restricted Share Award Agreement, the balance of which shall
continue to be binding upon the parties hereto with any such modification (if
any) to become a part hereof and treated as though contained in this original
Restricted Share Award Agreement. Moreover, if one or more of the provisions
contained in this Restricted Share Award Agreement shall for any reason be held
to be excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable, then in lieu of severing such unenforceable provision or
provisions, it or they shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear, and such
determination by a judicial body shall not affect the enforceability of such
provisions or provisions in any other jurisdiction.
16.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Restricted Share Award Agreement shall in no way
be construed to be a waiver of that provision or of any other provision hereof.
17.    Entire Agreement. This Restricted Share Award Agreement, the Grant
Notice, the Advisors LPA, the Award Letter and the Plan (collectively, the
“Grant Documents”) contain the entire agreement and understanding among the
parties as to the subject matter hereof and supersede all prior writings or
understandings with respect to the grant of Restricted Shares covered by this
Award. The Participant and Eligible Recipient acknowledge that any summary of
the Grant Documents provided by the Company or any of its Affiliates is subject
in its entirety to the terms of the Grant Documents. References herein or in the
Plan to this Restricted Share Award Agreement include references to its
Exhibits, the Grant Notice and its Annexes, the Advisors LPA and the Award
Letter and the attachments thereto that pertain to this Award.
18.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or description of the contents of
any Section.
19.    Counterparts. This Restricted Share Award Agreement may be executed in
any number of counterparts, including via facsimile or PDF, each of which shall
be deemed to be an original and all of which together shall be deemed to be one
and the same instrument.
20.    Amendment. Except as otherwise provided in the Plan or Section 10(c), no
amendment or modification hereof shall be valid unless it shall be in writing
and signed by the Participant and the Company.
21.    Disposition of Vested Shares. Subject to applicable law, the Participant
may dispose of its vested Shares granted under this Award during any “window
period” in which sales by Company personnel (including the Eligible Recipient)
are permitted, or otherwise pursuant to the terms of a 10b5-1 plan on the same
terms as apply to the use of such plans by other Company personnel, subject to
approval by the Company’s compliance department. The Restricted Shares and
vested Shares granted under this Award are not subject to the Company’s Share
Ownership Policy.
22.    Acknowledgements and Representations. The Participant is acquiring the
Restricted Shares solely for the Participant’s own account, for investment
purposes only, and not with a view to or an intent to sell or distribute, or to
offer for resale in connection with any unregistered distribution, all or any
portion of the Restricted Shares within the meaning of the Securities Act and/or
any other applicable securities laws. The Participant and Eligible Recipient
have had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the Award and the restrictions imposed on
the Restricted Shares. The Participant has been furnished with, and/or has
access to, such information as it considers necessary or appropriate for
deciding whether to accept the Award. However, in evaluating the merits and
risks of an investment in the Company, the Participant has and will rely upon
the advice of its own legal counsel, tax advisors and/or investment advisors.
The Participant is aware that Restricted Shares may be of no practical value.
The Participant has read and understands the restrictions and limitations set
forth in the Plan and this Restricted Share Award Agreement, which are imposed
on the Restricted Shares. The Participant confirms that the Participant has not
relied on any warranty, representation, assurance or promise of any kind
whatsoever in entering into this Restricted Share Award Agreement other than as
expressly set out in this Restricted Share Award Agreement or in the Plan. The
Participant hereby accepts and agrees to all of the terms and provisions of this
Restricted Share Award Agreement, including its Exhibits.
23.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award (or future Awards that may be granted
under the Plan) and participation in the Plan by electronic means or to request
the Participant’s or Eligible Recipient’s consent to participate in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery, including in care of the Eligible Recipient, and, if
requested, to agree to participate in the Plan through an online or electronic
system established and maintained by the Company or a third party designated by
the Company.
24.    Recoupment. The Participant, by accepting the Award, hereby acknowledges
and agrees that the Participant and Eligible Recipient will be subject to any
applicable AGM corporate clawback policy referred to in the Award Letter.
25.    Representations and Covenants of the Eligible Recipient and the
Participant.
(a)    The Eligible Recipient and the Participant request that the Administrator
grant the Award to the Participant.
(b)    At the request of the Administrator, the Company or an Affiliate, the
Participant shall contribute an amount equal to its proportionate share of the
Eligible Recipient’s Clawback Share of any Clawback Payment as determined by a
General Partner pursuant to, and in accordance with, the Eligible Recipient’s
obligations in respect of [ ], any alternative general partner vehicle, and the
general partners of the foregoing (the “General Partners,” and such vehicles,
the “Partnerships”), and the Participant shall execute a Secured Reimbursement
Agreement and Guarantee in furtherance of this obligation.
(c)    The Eligible Recipient agrees and confirms that he or she will continue
to have a direct obligation to (i) the Partnerships respecting any Clawback
Payment (as defined for purposes of the Grant Documents) becoming due by the
Eligible Recipient or the Participant in accordance with the Participant
Guarantee or the Eligible Recipient’s Guarantee, and (ii) the applicable upper
tier guarantor or its designee for any reimbursement obligation of the Eligible
Recipient or the Participant arising under the Eligible Participant
Reimbursement Agreement or the Participant Reimbursement Agreement.
(d)    The Eligible Recipient and the Participant each respectively represent
that the Participant is a Related Party of the Eligible Recipient, as such term
is used in the Advisors LPA and each other limited partnership agreement of a
relevant Partnership.
(e)    The Participant (i) is an “accredited investor” as that term is defined
in Regulation D under the Securities Act, (ii) is a “qualified purchaser” as
defined for purposes of section 3(c)(7) under the United States Investment
Company Act of 1940, as amended (the “Investment Company Act”) and (iii) was not
formed for the specific purpose of making an investment, directly or indirectly,
in the Partnerships within the meaning of the Investment Company Act. The
Participant and Eligible Recipient acknowledge that the Shares covered by this
Award are not registered on Form S-8 under the Securities Act and that Shares
issued to the Participant under the Plan are expected to be “restricted
securities” within the meaning of Rule 144 under the Securities Act.
(f)    The Participant also confirms that, in addition to the transfer
restrictions set forth in the Advisors LPA and each other limited partnership
agreement of a relevant Partnership, the Participant will not effect any direct
or indirect transfer of interests in either the Award or in the Participant
(other than, to the extent it would permit the Participant to remain an Estate
Planning Vehicle, such a transfer to Related Parties or family members) without
the prior written consent of the relevant General Partner, which consent may be
withheld in the absolute discretion of such General Partner; provided that, for
the avoidance of doubt, notwithstanding any transfer restrictions in the Plan,
this Restricted Share Award Agreement, the Advisors LPA and each other limited
partnership agreement of a relevant Partnership, each General Partner agrees
that no consent of such General Partner will be required for a change in the
Participant’s trustee, general partner or manager, or the addition of additional
trustees or co-trustees, of the Participant and that, upon notice to each
General Partner of such change and receipt by the General Partners of the
relevant portions of the trust agreement, limited partnership agreement, limited
liability company agreement or other relevant document of the Participant and,
if applicable, the instrument of appointment, showing the appointment and
authorization of such trustee(s), general partners or managers, each General
Partner shall record such change in the books and records of their respective
Partnerships.
(g)    The Participant has provided to each General Partner or, upon request of
any General Partner, will provide to each General Partner a copy of the relevant
portions of the constitutive agreement of the Participant showing the
appointment and authority of the trustee(s), general partner or manager.
(h)    The Participant is a [■ - insert corporate form of assignee] that is
authorized and has legal capacity to enter into this Restricted Share Award
Agreement, and the Person signing this Restricted Share Award Agreement on
behalf of the Participant has been duly authorized by the Participant to do so.
This Restricted Share Award Agreement has been duly executed and delivered on
behalf of the Participant and is the valid and binding agreement of the
Participant, enforceable against the Participant in accordance with its terms.
Upon the request of a General Partner, the Participant will deliver any
documents which may be reasonably requested by such General Partner to evidence
or confirm the legality of an investment in the relevant Partnership and the
authority of the person executing this Restricted Share Award Agreement on
behalf of the Participant.
(i)    Neither the execution and delivery of this Restricted Share Award
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Participant with any of the provisions hereof, shall (i)
conflict with or result in a breach of any provision of the Participant’s
charter, by-laws, and/or other similar organizational or governing instruments
of the Participant, as the case may be, (ii) constitute or result in a breach of
any term, condition or provision of, or constitute a default under, or give rise
to any right of termination, cancellation or acceleration with respect to, or
result in the creation of any lien, charge or encumbrance upon any property or
asset of the Participant pursuant to, any note, bond, mortgage, indenture,
license, agreement or other instrument or obligation to which the Participant is
a party or (iii) violate or cause the Participant to fail to comply with any
order, writ, injunction, decree, statute, rule, regulation or other law
applicable to the Participant (or constitute an event which, with the passage of
time or action by a third party, would result in any of the foregoing).
(j)    This Restricted Share Award Agreement has been duly executed and
delivered by the Eligible Recipient and is the valid and binding agreement of
the Eligible Recipient, enforceable against the Eligible Recipient in accordance
with its terms.
(k)    The execution, delivery and performance of this Restricted Share Award
Agreement by the Eligible Recipient and Participant requires no consent or
approval of any governmental body, agency or official, or any other Person that
has not been obtained.
(l)    The Participant, together with such tax, legal and financial advisors as
it has chosen to consult, has sufficient knowledge and experience in business
and financial matters to evaluate the merits and the risks of an investment in
the Award, and the Participant, fully aware of the risks involved, has
determined that an investment in the Award is consistent with the Participant’s
investment objectives.
(m)    The Participant acknowledges and agrees that a General Partner may
release confidential information about it and, if applicable, any Related Party,
to regulatory or law enforcement authorities, if such General Partner, in its
sole discretion, determines that it is in the best interest of the relevant
Partnership to do so.
(n)    The Eligible Recipient and the Participant each respectively represent
that the Participant constitutes a “family member” for purposes of the
requirements of Instruction A.1.(a)(5) of Form S-8 under the Securities Act, and
Rule 701(c)(3) of the Securities Act and will maintain such status at any time
that Shares distributed under the Advisors LPA and each other limited
partnership agreement of a relevant Partnership may be registered in its name or
transferred to it.
(o)    The representations set forth in Sections 10(b), 11, 22 and this Section
25 shall be deemed to be reaffirmed by the Participant and the Eligible
Recipient, as appropriate, at any time that Shares are transferred to, or
registered in the name of, the Participant.
(p)    Each of the Eligible Recipient and the Participant acknowledges on behalf
of itself that the Partnerships and their respective partners will rely upon the
representations, warranties and agreements set forth herein made by the Eligible
Recipient or the Participant, respectively, each of which shall survive the Date
of Grant.
(q)    The Eligible Recipient agrees to indemnify and hold harmless, to the
fullest extent permitted by law, each Partnership, each General Partner and each
of their Affiliates and the partners, officers, directors, managers, members,
employees, agents and shareholders of each of them, and each other Person, if
any, who controls or is controlled by any of the foregoing, within the meaning
of Section 15 of the Securities Act (together, the “Indemnified Parties”),
against any and all loss, liability, claim, damage, cost and expense whatsoever
(including, but not limited to, legal fees and disbursements and any and all
other expenses whatsoever reasonably incurred in investigating, preparing for or
defending against any litigation, arbitration proceeding, or other action or
proceeding, commenced or threatened, or any claim whatsoever) arising out of or
in connection with, or based upon or resulting from, (i) any false
representation or warranty or breach or failure by the Eligible Recipient to
comply with any covenant or agreement made by the Eligible Recipient in this
Restricted Share Award Agreement or in any other document furnished by it to any
of the foregoing in connection with this transaction, (ii) any action for
securities law violations instituted by the Eligible Recipient which is finally
resolved by judgment against the Eligible Recipient or (iii) the compliance by
the General Partners and/or the Partnerships or any of their respective
employees in good faith with the requirements of applicable anti-money
laundering and anti-terrorism legislation or regulatory provisions with respect
to the Eligible Recipient.
(r)    The Participant agrees to indemnify and hold harmless, to the fullest
extent permitted by law, the Indemnified Parties against any and all loss,
liability, claim, damage, cost and expense whatsoever (including, but not
limited to, legal fees and disbursements and any and all other expenses
whatsoever reasonably incurred in investigating, preparing for or defending
against any litigation, arbitration proceeding, or other action or proceeding,
commenced or threatened, or any claim whatsoever) arising out of or in
connection with, or based upon or resulting from, (i) any false representation
or warranty or breach or failure by the Participant to comply with any covenant
or agreement made by the Participant in this Restricted Share Award Agreement or
in any other document furnished by it to any of the foregoing in connection with
this transaction, (ii) any action for securities law violations instituted by
the Participant which is finally resolved by judgment against the Participant or
(iii) the compliance by the General Partners and/or the Partnerships or any of
their respective employees in good faith with the requirements of applicable
anti-money laundering and anti-terrorism legislation or regulatory provisions
with respect to the Participant.
(s)    The Participant and Eligible Recipient affirm their obligations under
Section 20 of the Plan.













Exhibit A
Vesting Schedule
The Restricted Period will lapse as follows: the Restricted Shares shall vest
(and the Restricted Period will lapse) with respect to one third (1/3) of the
Award on each of the first three anniversaries of the Vesting Commencement Date
set forth in the Grant Notice, provided the Eligible Recipient remains in
continuous employment or service with the Company or its Affiliates through each
such vesting date. Notwithstanding the foregoing, upon the Eligible Recipient’s
Termination (i) due to death, (ii) by the Company and its Affiliates by reason
of Disability[, or (iii) subject to the Participant’s and Eligible Recipient’s
execution of and non-revocation of a written general release of claims in favor
of the Company and its Affiliates (which shall include customary carve-outs for
claims for indemnity and vested compensatory payments), by the Company and its
Affiliates other than by reason of a Bad Act (as defined in the Participant’s
Award Letter) or a Designated Act (as defined below)], the Participant shall
also vest in 50% of the unvested Restricted Shares that remain subject to the
Award as of such Termination date. For purposes of the Award, the Eligible
Recipient shall be deemed to be in continuous employment or service until such
time as the Eligible Recipient dies or otherwise experiences a Termination, or,
if earlier, upon providing or receiving notice that his or her employment or
service will terminate. Notwithstanding the foregoing, fractional Restricted
Shares shall not be deemed vested until they accumulate to equal one whole
Share.


“Designated Act” means the Eligible Recipient’s:
(a)
intentional breach of any material provision of an award agreement or any other
agreement of AGM or any of its Affiliates;

(b)
failure to devote a significant portion of the Eligible Recipient’s time to
performing services as an agent of AGM without the prior written consent of AGM,
other than by reason of death or Disability; or

(c)
suspension or other disciplinary action against the Eligible Recipient by an
applicable regulatory authority;

provided, however, that the Eligible Recipient has failed to cure within 15 days
after notice thereof, to the extent such occurrence is susceptible to cure, the
item set forth in clause (a).






Doc#: US1:12814088v7 020120-00042